Case 20-10165-TPA              Doc 21   Filed 09/17/20 Entered 09/17/20 09:50:51              Desc Final
                                         Decree Page 1 of 1
  Form 129
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                               Bankruptcy Case No.: 20−10165−TPA
  Allegheny Enterprises, Inc
  aka AEI                                                      Chapter: 7
  25−1567740
     Debtor(s)




                                            FINAL DECREE

                     The estate of the above named debtor has been fully administered.



  IT IS ORDERED THAT:

         Tamera Ochs Rothschild is discharged as trustee of the estate of the above named Debtor(s)
  and the bond is cancelled; the Chapter 7 case of the above named Debtor(s) is closed.




  Dated: September 17, 2020                                       Thomas P. Agresti
                                                                  United States Bankruptcy Judge
